      Case 6:21-cv-00162-ADA-JCM Document 122 Filed 05/28/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


Jeremy Bravo, et al.,                               *
      Plaintiffs                                    *
                                                    *
v.                                                  *
                                                    *       Civil No. 6:21-cv-00162
Nancy Pelosi, et al,                                *
      Defendants                                    *
                                                    *


                              CLERK'S ENTRY OF DEFAULT

        It appearing from the records in the above-entitled action that summons, issued on the
Plaintiffs’ Original Complaint, was served upon the Defendant named below on April 26,
2021, and it further appearing from the affidavit of counsel for Plaintiffs that Defendant has
failed to plead or otherwise defend in said action, as directed in said summons and as provided
in the Federal Rules of Civil Procedure:

      NOW, therefore, on request of counsel for Plaintiffs, the default of the following named
Defendant is hereby entered:

                                       JACK DORSEY


                                                    JEANNETTE J. CLACK, CLERK
                                                    UNITED STATES DISTRICT COURT


                                             By:
                                                    Deputy Clerk
                                                    DATE: May 28, 2021
